DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 10/24/2022.
The amendments filed on 10/24/2022 have been entered. Applicant has canceled claim 2, accordingly claims 1, 3-20, and 22-23 are pending. Applicant has presently amended claims 1, 8, 9, 14, 16, and 17. 
The previous objections to claims 1 and 14 have been withdrawn in light of applicant's amendments to claims 1 and 14.
The previous rejections of claims 8, 10, 11, 12, 13, 22, and 23  under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to independent claim 8. However, the present amendments introduce new issues of indefiniteness which are detailed below. 
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly identified reference Sasagawa et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 9 recite the limitation “wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value [...]” which renders the claim indefinite. It is unclear whether the term “precisely one” refers only to “pixel value” or also “raw data value”. For the present purposes of examination, the latter interpretation has been used. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0371378, December 24, 2015, applicant submitted prior art via the IDS, hereinafter “Schmidt”) in view of De Man et al. (US 2019/0328348, corresponding PCT filed January 5, 2017, hereinafter “De Man”), Ozkan M. et al.: “Multispectral magnetic resonance image segmentation using neural networks”; 17 June 1990 (applicant submitted prior art via the IDS, hereinafter “Ozkan”, and Sasagawa et al. (JP2018185759A, filed April 27, 2017, citations refer to corresponding USPGpub US 2018/0315190, hereinafter “Sasagawa”).
Regarding claim 1, Schmidt discloses an analysis method for automatically determining radiological result data from radiology data sets (“A method of processing x-ray images comprises training an artificial neural network to process multi-spectral x-ray projections to determine composition information about an object in terms of equivalent thickness of at least one basis material. The method further comprises providing a multi-spectral x-ray projection of an object, wherein the multi-spectral x-ray projection of the object contains energy content information describing the energy content of the multi-spectral x-ray projection. The multi-spectral x-ray projection is then processed with the artificial neural network to determine composition information about the object, and then the composition information about the object is provided” Abstract),  the analysis method comprising: 
provisioning a first radiology data set, the first radiology data set being at least based on X-ray data of a first X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]); 
provisioning at least one second radiology data set, the at least one second radiology data set being at least based on X-ray data of a second X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]); 
provisioning an analysis unit (“software 1202” [0036], Fig. 6 and corresponding description) the analysis unit including a neural network (“an artificial neural network (ANN) 7” [0017], Figs. 1-4, 6 and corresponding descriptions) configured to analyze the first radiology data set and the at least one second radiology data set (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]), the neural network including an input layer (“the same may be true for multi-spectral x-ray projections 5 input into the trained ANN 7” [0023]) with a plurality of cells (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three-dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]) and an output layer (“The ANN 7 produces the composition information 9 pursuant to its training. The composition information 9 may be processed at step 11, for example, by a centralized processing unit or other computer processor connected directly or indirectly to the ANN 7. The composition information 9 may be processed to produce an object composition output 13” [0021]) representing the radiological result data (“The object composition output 13 may be any output that provides information to a user regarding the material composition of an object. For example, the object composition output 13 may be a graph (such as FIG. 5) demonstrating the basis coefficients 49, or the equivalent thickness of each basis material. In another embodiment, the object composition output 13 may be a map or an image describing or depicting the material composition of an object in the form of x-ray projections. In still other embodiments, the object composition output 13 may be a written description of a material composition of the image object. In further embodiments, the object composition output 13 may be maps or images describing or depicting the material composition generated by a CT reconstruction algorithm.” [0022]); 
analyzing, via the neural network, the first radiology data set and the at least one second radiology data set (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]); and 
acquiring the radiological result data on the output layer (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5 and produce composition information 9, i.e., information about the composition of the imaged object” [0017]).
Schmidt is silent on a number of intermediate layers.
However, De Man teaches, in the same field of endeavor, a neural network designed to analyze radiological data sets (“In one embodiment, a method for estimating missing data for use in a tomographic reconstruction is provided. In accordance with this method, a set of scan data is acquired or accessed. The set of scan data has one or more regions of incomplete or unsuitable data. The set of scan data is processed using one or more trained neural networks.” [0005]; also see [0003], [0049]) including a number of intermediate layers (“In this example, the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50.” [0036], also see Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image1.png
    321
    443
    media_image1.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a number of intermediate layers as taught by De Man in order to provide a deep learning model or network ([0036] of De Man).
 Although Schmidt discloses, as stated above, an input layer with a plurality of cells, in an alternative interpretation Schmidt could be considered silent on a plurality of cells.
However, De man further teaches, in the same field of endeavor, an input layer with a plurality of cells (“the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50. Each layer, in this example, is composed of a plurality of "neurons" 56. The number of neurons 56 may be constant between layers or, as depicted, may vary from layer to layer. Neurons 56 at each layer generate respective outputs that serve as inputs to the neurons 56 of the next hierarchical layer.” [0036], also see Fig. 1, reproduce above, and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a plurality of cells as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 
Although Schmidt and De Man teach a plurality of cells as stated above, Schmidt is silent on a subset of the first radiology data set being assigned to a first set of cells of the input layer and a subset of the at least one second radiology data set being assigned to a second set of cells of the input layer, for joint processing in the neural network, the first set of cells being different than the second set of cells. 
However, Ozkan teaches, in the same field of endeavor, a subset of a first data set being assigned to a first set cells of the input layer and a subset of the at least one second data set being assigned to a second set of cells of the input layer, for joint processing in the neural network, the first set of cells being different than the second set of cells (see the number of images corresponding to the number of input nodes in Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image2.png
    254
    542
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a subset of the first radiology data set being assigned to a first set cells of the input layer and a subset of the at least one second radiology data set being assigned to a second set of cells of the input layer, for joint processing in the neural network, the first set of cells being different than the second set of cells as taught by Ozkan in order to provide adaptability to the neural network to accommodate a corresponding number of input images (section 2.2.1 of Ozkan).
Although Schmidt suggests wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value of the first radiology data set or the at least one second radiology data set (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]), Schmidt does not explicitly teach this limitation.
However, Sasagawa teaches, in the same field of endeavor, wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value of the first radiology data set or the at least one second radiology data set (“As illustrated in FIG. 1, the number of nodes in the input layer 50 a of the neural network 50 corresponds to the number of pixels in the training data 75 to be inputted.” [0076]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value of the first radiology data set or the at least one second radiology data set as taught by Sasagawa in order to improve the determination accuracy of the neural network ([0039] of Sasagawa).
Regarding claim 16, Schmidt modified by De Man, Ozkan, and Sasagawa discloses the limitations of claim 1 as stated above and Sasagawa further teaches wherein at least one of every single pixel value and every single raw data value of the first radiology data set and the at least one second radiology data set is assigned to a cell of the input layer (“As illustrated in FIG. 1, the number of nodes in the input layer 50 a of the neural network 50 corresponds to the number of pixels in the training data 75 to be inputted.” [0076]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein at least one of every single pixel value and every single raw data value of the first radiology data set and the at least one second radiology data set is assigned to a cell of the input layer as taught by Sasagawa in order to improve the determination accuracy of the neural network ([0039] of Sasagawa).
Regarding claim 4, Schmidt modified by De Man discloses the limitations of claim 1 as stated above and De Man further teaches wherein the neural network includes at least 2 intermediate layers (“multiple layers including hidden layers 58A, 58B, 58C and so forth” [0036], also see Fig. 1, reproduced above, and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the neural network includes at least 2 intermediate layers as taught by De Man in order to provide a deep learning model or network ([0036] of De Man).
Regarding claim 5, Schmidt modified by De Man discloses the limitations of claim 1 as stated above and De Man further teaches wherein, the neural network of the analysis unit is a convolutional network or a Long-Term Short-Term Memory Network (“For example, one or more layers may be represented by a convolutional neural network (CNN)” [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein, the neural network of the analysis unit is a convolutional network or a Long-Term Short-Term Memory Network as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 
Regarding claim 6, Schmidt further discloses wherein at least one of the first radiology data set and the at least one second radiology data set provided, is at least based on X-ray data of two different X-ray energy spectra (“One way to acquire multi-spectra data is to take a number of x-ray projections changing the x-ray tube voltage for each projection. This is implemented clinically in a method known as dual kV or dual energy. Another multi-spectral data acquisition method is to acquire data with different beam filtration to change the spectral content. Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements. Yet another way to acquire multi-spectral projections is using a "sandwich" detector that detects x-rays based on depth of interaction, which results in different detected energy spectra for each depth. Further, these and other data acquisition methods may be combined to get different spectra measurements.” [0027]).
Regarding claim 7, Schmidt further discloses wherein to provision the first radiology data set and the at least one second radiology data set, a whole X-ray data set is divided, the whole X-ray data set being measured with a third X-ray energy spectrum, the third X-ray energy spectrum including the first X-ray energy spectrum and the second X-ray energy spectrum (“Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements. Yet another way to acquire multi-spectral projections is using a "sandwich" detector that detects x-rays based on depth of interaction, which results in different detected energy spectra for each depth. Further, these and other data acquisition methods may be combined to get different spectra measurements.” [0027]).
Regarding claim 14, Schmidt further discloses a control device, the control device comprising: one or more processors; and a system memory storing an executable instruction, when executed, causes the one or more processors to perform the analysis method of claim 1 (“computer processor” [0021], also see [0037]; “The storage system 1204 can comprise any storage media readable by processing system 1206, and capable of storing software 1202 and/or other required data or information.” [0039]; “the storage media can be a non-transitory storage media” [0040]; Fig. 6 and corresponding description).
Regarding claim 15, Schmidt further discloses a non-transitory computer-readable medium storing an executable instruction, when executed, causes a processor to perform the analysis method of claim 1 (“The storage system 1204 can comprise any storage media readable by processing system 1206, and capable of storing software 1202 and/or other required data or information.” [0039]; “the storage media can be a non-transitory storage media” [0040]; Fig. 6 and corresponding description).
Regarding claim 20, Schmidt further discloses wherein to provision the first radiology data set and the at least one second radiology data set, a whole X-ray data set is divided, the whole X-ray data set being measured with a third X-ray energy spectrum which includes the first X-ray energy spectrum and the second X-ray energy spectrum by dividing raw data of a measurement with the third X-ray energy spectrum into different raw data sets and reconstructing different image data sets based on the different raw data sets (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]; “Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements. Yet another way to acquire multi-spectral projections is using a "sandwich" detector that detects x-rays based on depth of interaction, which results in different detected energy spectra for each depth. Further, these and other data acquisition methods may be combined to get different spectra measurements.” [0027]).
Regarding claim 8, Schmidt discloses a device for automatically determining radiological result data from radiology data sets (“A method of processing x-ray images comprises training an artificial neural network to process multi-spectral x-ray projections to determine composition information about an object in terms of equivalent thickness of at least one basis material. The method further comprises providing a multi-spectral x-ray projection of an object, wherein the multi-spectral x-ray projection of the object contains energy content information describing the energy content of the multi-spectral x-ray projection. The multi-spectral x-ray projection is then processed with the artificial neural network to determine composition information about the object, and then the composition information about the object is provided” Abstract; also see “system” and “device” in [0005], Figs. 1-4, and 6 and corresponding descriptions), the device comprising: 
one or more processors; and a system memory storing an executable instruction, when executed, causes the one or more processors to (“computer processor” [0021], also see [0037]; “The storage system 1204 can comprise any storage media readable by processing system 1206, and capable of storing software 1202 and/or other required data or information.” [0039]; “the storage media can be a non-transitory storage media” [0040]; Fig. 6 and corresponding description) 
detect, via a data interface, (“communication interface 1208” [0036], Fig. 6 and corresponding description) 
               a first radiology data set at least based on X-ray data of a first X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]) and at least one second radiology data set at least based on X-ray data of a second X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]); and
            analyze, via a neural network (“an artificial neural network (ANN) 7” [0017], Figs. 1-4, 6 and corresponding descriptions) the first radiology data set and the at least one second radiology data set, (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]) the neural network including an input layer (“the same may be true for multi-spectral x-ray projections 5 input into the trained ANN 7” [0023]) with a plurality of cells (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]) and an output layer (“The ANN 7 produces the composition information 9 pursuant to its training. The composition information 9 may be processed at step 11, for example, by a centralized processing unit or other computer processor connected directly or indirectly to the ANN 7. The composition information 9 may be processed to produce an object composition output 13” [0021]) representing the radiological result data(“The object composition output 13 may be any output that provides information to a user regarding the material composition of an object. For example, the object composition output 13 may be a graph (such as FIG. 5) demonstrating the basis coefficients 49, or the equivalent thickness of each basis material. In another embodiment, the object composition output 13 may be a map or an image describing or depicting the material composition of an object in the form of x-ray projections. In still other embodiments, the object composition output 13 may be a written description of a material composition of the image object. In further embodiments, the object composition output 13 may be maps or images describing or depicting the material composition generated by a CT reconstruction algorithm.” [0022]), the device being configured to detect the radiological result data on the output layer (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5 and produce composition information 9, i.e., information about the composition of the imaged object” [0017], Fig. 6 and corresponding description).
            Schmidt is silent on a number of intermediate layers.
            However, De Man teaches, in the same field of endeavor, a neural network configured to analyze radiological data sets (“In one embodiment, a method for estimating missing data for use in a tomographic reconstruction is provided. In accordance with this method, a set of scan data is acquired or accessed. The set of scan data has one or more regions of incomplete or unsuitable data. The set of scan data is processed using one or more trained neural networks.” [0005]; also see [0003], [0049]) including a number of intermediate layers (“In this example, the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50.” [0036], also see Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image3.png
    288
    397
    media_image3.png
    Greyscale

            Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a number of intermediate layers as taught by De Man in order to provide a deep learning model or network ([0036] of De Man).
               Although Schmidt discloses, as stated above, an input layer with a plurality of cells, in an alternative interpretation Schmidt could be considered silent on a plurality of cells.
               However, De man further teaches, in the same field of endeavor, an input layer with a plurality of cells (“the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50. Each layer, in this example, is composed of a plurality of "neurons" 56. The number of neurons 56 may be constant between layers or, as depicted, may vary from layer to layer. Neurons 56 at each layer generate respective outputs that serve as inputs to the neurons 56 of the next hierarchical layer.” [0036], also see Fig. 1, reproduce above, and corresponding description).
             Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a plurality of cells as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 
Although Schmidt and De Man teach a plurality of cells as stated above, Schmidt is silent on wherein a subset of the first radiology data set being assigned to a first set cells of the input layer and a subset of the at least one second radiology data set being assigned to a second set of cells of the input layer, for joint processing in the neural network, the first set of cells being different than the second set of cells. 
However, Ozkan teaches, in the same field of endeavor, wherein a subset of a first data set being assigned to a first set cells of the input layer and a subset of the at least one second data set being assigned to a second set of cells of the input layer, for joint processing in the neural network, the first set of cells being different than the second set of cells (see the number of images corresponding to the number of input nodes in Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image2.png
    254
    542
    media_image2.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein a subset of the first radiology data set being assigned to a first set cells of the input layer and a subset of the at least one second radiology data set being assigned to a second set of cells of the input layer, for joint processing in the neural network, the first set of cells being different than the second set of cells as taught by Ozkan in order to provide adaptability to the neural network to accommodate a corresponding number of input images (section 2.2.1 of Ozkan).
Although Schmidt suggests wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value of the first radiology data set or the at least one second radiology data set (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]), Schmidt does not explicitly teach this limitation.
However, Sasagawa teaches, in the same field of endeavor, wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value of the first radiology data set or the at least one second radiology data set (“As illustrated in FIG. 1, the number of nodes in the input layer 50 a of the neural network 50 corresponds to the number of pixels in the training data 75 to be inputted.” [0076]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein a number of the plurality of cells of the input layer are each assigned precisely one pixel value or raw data value of the first radiology data set or the at least one second radiology data set as taught by Sasagawa in order to improve the determination accuracy of the neural network ([0039] of Sasagawa).
            Regarding claim 10, Schmidt further discloses wherein the device is a control device for controlling an X-ray system (“computing system” in Fig. 6 and corresponding description).
          Regarding claim 22, Schmidt further discloses wherein the control device is for controlling a CT system (“The presently disclosed method and system can incorporate many x-ray based imaging technologies, such as projection imaging, tomosynthesis and computed tomography, to provide information about material composition and classification” [0026]).
           Regarding claim 11, Schmidt further discloses wherein the device is a diagnostic workstation for coupling to an X-ray system (computing system in Fig. 6 and corresponding description; also see “The presently disclosed method and system can incorporate many x-ray based imaging technologies, such as projection imaging, tomosynthesis and computed tomography, to provide information about material composition and classification” [0026]).
            Regarding claim 12, Schmidt further discloses a medical imaging system, the medical imaging system comprising: an X-ray system; and the device of claim 8 (computing system in Fig. 6 and corresponding description; also see “The presently disclosed method and system can incorporate many x-ray based imaging technologies, such as projection imaging, tomosynthesis and computed tomography, to provide information about material composition and classification” [0026]).
            Regarding claim 13, Schmidt further discloses wherein the X-ray system includes an energy-resolving detector (“Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements” [0027]).
            Regarding claim 9, please see the rejection of claims 1 and 8 above. Schmidt further discloses a non-transitory machine readable medium, storing an executable instruction, when executed, causes a processor to (“computer processor” [0021], also see [0037]; “The storage system 1204 can comprise any storage media readable by processing system 1206, and capable of storing software 1202 and/or other required data or information.” [0039]; “the storage media can be a non-transitory storage media” [0040]; Fig. 6 and corresponding description).

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of De Man, Ozkan, and Sasagawa as applied to claims 1-2 above and further in view of Georgescu et al. (US 2016/0174902, June 23, 2016, hereinafter “Georgescu”).
Regarding claim 3, Schmidt modified by De Man, Ozkan, and Sasagawa discloses the limitations of claim 2 as stated above but is silent on wherein the analyzing includes analyzing only a first part of the first radiology data set and a first part of the at least one second radiology data set in a first analyzing step, and analyzing a second part of the first radiology data set and a second part of the at least one second radiology data set in a second analyzing step.
However, Georgescu teaches, in the same field of endeavor, wherein the analyzing includes analyzing only a first part of the first radiology data set and a first part of the at least one second radiology data set in a first analyzing step, and analyzing a second part of the first radiology data set and a second part of the at least one second radiology data set in a second analyzing step (“The input to a neural network classifier is normally an image patch, which increases dramatically in size from 2D to 3D. For example, a patch of 32.times.32 pixels corresponds to an input of 1024 dimensions. However, a 32.times.32.times.32 3D patch contains 32,768 voxels. Such a big input feature vector creates several challenges. First, the computation time of a deep neural network is often too slow for a real clinical application. The most widely used and robust approach for object detection is the sliding-window based approach, in which the trained classifier is tested on each voxel in the volume.” [0115], examiner notes that the patches of image data are analyzed in separate steps; also see [0116], [0119], Figs. 1-8 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the analyzing includes analyzing only a first part of the first radiology data set and a first part of the at least one second radiology data set in a first analyzing step, and analyzing a second part of the first radiology data set and a second part of the at least one second radiology data set in a second analyzing step as taught by Georgescu in order to reduce computation time ([0115] of Georgescu).
Regarding claim 17, Schmidt modified by De Mana, Ozkan, and Sasagawa discloses the limitations of claim 2 as stated above but is silent on wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step.
However, Georgescu teaches, in the same field of endeavor, wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step (“The input to a neural network classifier is normally an image patch, which increases dramatically in size from 2D to 3D. For example, a patch of 32.times.32 pixels corresponds to an input of 1024 dimensions. However, a 32.times.32.times.32 3D patch contains 32,768 voxels. Such a big input feature vector creates several challenges. First, the computation time of a deep neural network is often too slow for a real clinical application. The most widely used and robust approach for object detection is the sliding-window based approach, in which the trained classifier is tested on each voxel in the volume.” [0115], examiner notes that the patches of image data are analyzed in separate steps; also see [0116], [0119], Figs. 1-8 and corresponding descriptions).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step as taught by Georgescu in order to reduce computation time ([0115] of Georgescu).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of De Man, Ozkan, and Sasagawa as applied to claims 1 and 4 above and further in view of Xu et al. (US 2018/0061059, March 1, 2018, hereinafter “Xu”).
Regarding claim 18, Schmidt modified by De Man, Ozkan, and Sasagawa discloses the limitations of claim 4 as stated above. Although De Man suggests wherein the neural network comprises at least 5 intermediate layers (“multiple layers including hidden layers 58A, 58B, 58C and so forth” [0036]), Schmidt modified by De Man does not explicitly disclose wherein the neural network comprises at least 5 intermediate layers.
However, Xu teaches, in the same field of endeavor, wherein the neural network comprises at least 5 intermediate layers (“For example, some deep CNN models may include more than 20 to 30 layers, and other deep CNN models may even include more than a few hundred layers.” [0027]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the neural network comprises at least 5 intermediate layers as taught by Xu in order to increase the performance and learning capabilities of the neural network by increasing the number of layers ([0027] of Xu).
Regarding claim 19 Schmidt modified by De Man, Ozkan, and Sasagawa discloses the limitations of claim 4 as stated above. Although De Man suggests wherein the neural network comprises at least 20 intermediate layers (“multiple layers including hidden layers 58A, 58B, 58C and so forth” [0036]), Schmidt modified by De Man does not explicitly disclose wherein the neural network comprises at least 5 intermediate layers.
However, Xu teaches, in the same field of endeavor, wherein the neural network comprises at least 20 intermediate layers (“For example, some deep CNN models may include more than 20 to 30 layers, and other deep CNN models may even include more than a few hundred layers.” [0027]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the neural network comprises at least 20 intermediate layers as taught by Xu in order to increase the performance and learning capabilities of the neural network by increasing the number of layers ([0027] of Xu).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of De Man, Ozkan, and Sasagawa as applied to claims 8 and 12 above and further in view of Grant et al. (US 2016/0302751, October 20, 2016, hereinafter “Grant”).
Regarding claim 23, Schmidt modified by De Man, Ozkan, and Sasagawa discloses the limitations of claim 12 as stated above but is silent on wherein the X-ray system includes a directly converting detector.
However, Grant teaches, in the same field of endeavor, wherein the X-ray system includes a directly converting detector (“Energy-selective detectors are, for example, quantum-counting detectors or two-layer detectors. A quantum-counting detector is typically a directly-converting detector which converts an incident X-ray quantum directly into an electrical signal by way of a suitable detector material.” [0079]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the X-ray system includes a directly converting detector as taught by Grant since it was known in the art that photon counting detectors are typically directly converting detectors ([0079] of Grant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793